In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. L, No. 518-228; to the Court of Appeal, Fourth Circuit, No. 2015-K-0840.
Writ granted. The rulings of the District Court and the Court of Appeal are reversed, the State’s motion to quash defendant’s subpoena is granted, and this matter is remanded to the District Court for further proceedings.
KNOLL, J., additionally concurs and assigns reasons.
In my view, the district court misinterpreted La.C.Cr.P. art. 439 .1 by requiring the attorney general to provide testimony of the public interest at issue in this case. La.C.Cr.P. art. 439.1(B) has given the attorney general the authority to exercise his discretion to obtain a subpoena under the circumstances outlined in the article. Clearly there is no requirement to show what the public interest is before issuing a subpoena pursuant to this article.
WEIMER, J., would deny.
GUIDRY, J., additionally concur for the reasons assigned in Judge Tobias’ dissent, of the Court of Appeal, Fourth Circuit.
CLARK, J., additionally concurs for the reasons assigned by Justice Knoll.
HUGHES, J., would deny.
CRICHTON, J., additionally concur for the reasons assigned in Judge Tobias’ dissent, of the Court of Appeal, Fourth Circuit.